The defendant appeals from a judgment recovered by the plaintiff Elizabeth Burciar for personal injuries and by her husband per quod. The grounds of appeal are the trial court's refusal to order a nonsuit and refusal to direct verdict for the defendant. Both motions were advanced by the appellant on the theory that the testimony for the plaintiffs failed *Page 425 
to establish that the defendant was guilty of negligence which was the proximate cause of the injury and that the injured plaintiff was guilty of contributory negligence.
Upon examination of the record, we think both motions were properly denied and that the testimony in the case was such that these issues were correctly left for the jury's determination. On each question a fact issue was clearly raised.
The judgments under review are affirmed, with costs. *Page 426